Title: Continental Congress Report on the Memorials of Chevalier de Cambray-Digby and Captain Jacques Schreiber, 4 December 1782
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] December 4, 1782
The Committee to whom were referred the memorials of Lt Col Cambray & Capt Schreiber beg leave to report
That although they consider the situation of foreigners in the service of this country, remote from any resources which they may have in their own, and destitute of any competent provision here, as involving a peculiar hardship and requiring if possible some discrimination in their favour, yet in the present embarrassed state of the public finances, they cannot advise any measure for their relief which may derange the general plans of the Superintendant of Finance, and they therefore recommend that the matter may be left to his discretion to act therein as he may conceive most proper.
